Exhibit 12.1 Statement Regarding SFN Group, Inc. and Subsidiaries Computation of Ratio of Earnings to Fixed Charges (Amounts in thousands, except ratios) The following tables sets forth our historical ratio of earnings to fixed charges for the periods indicated: Three months Ended Year Ended March 28, December 27, December 28, December 30, December 31, January 1, (Losses) earnings : (Loss) income from continuing operations before income taxes $ ) $ ) $ ) $ $ $ Add: Interest expense Estimated operating lease interest (b) Total (losses) earnings available for fixed charges $ ) $ ) $ ) $ $ $ Fixed Charges: Interest expense Estimated operating lease interest (b) Total fixed charges $ Ratio of earnings to fixed charges (a) (a) (a) (a) The losses available for fixed charges for the three months ended March 28, 2010, and the years ended December 27, 2009 and December 28, 2008 were inadequate to cover the total fixed charges. The coverage deficiencies in earnings available for fixed charges for a one-to-one ratio for the three months ended March 28, 2010, and the years ended December 27, 2009 and December 28 2008 were: $6,098, $7,001 and $141,270, respectively. (b) The estimated interest portions of operating leases were calculated based upon the company's lease portfolio and cost of borrowing.
